186 S.E.2d 205 (1972)
13 N.C. App. 495
James L. SWEET, t/a Sweet Construction Company
v.
O. Ray MARTIN et ux. et al.
No. 7221DC89.
Court of Appeals of North Carolina.
February 2, 1972.
*206 Roberts, Frye & Booth, by Leslie G. Frye, Winston-Salem, for plaintiff appellee.
Green, Teeter & Parrish, by W. Douglas Parrish, Winston-Salem, for defendant appellants.
BRITT, Judge.
Defendants entered no exception to either of the numerous findings of fact made by the trial court and set forth in the judgment; their sole exception pertaining to the judgment is to the signing of the judgment. Exceptions 1, 2, 4 and 5 relate to the competency of certain evidence admitted or excluded at the trial; exceptions 3 and 6 relate to the failure of the trial court to grant defendants' motions for directed verdict made at the conclusion of plaintiff's evidence and renewed at the close of all the evidence.
A general exception to the judgment and an assignment of error that the court erred in entering the findings of fact and signing the judgment is a broadside assignment of error and does not bring up for review the findings of fact or the evidence on which they are based. Merrell v. Jenkins, 242 N.C. 636, 89 S.E.2d 242 (1955) and cases therein cited. In Burnsville v. Boone, 231 N.C. 577, 580, 58 S.E. 2d 351, 354 (1950), the Supreme Court said: "Moreover, in the absence of * * * proper exception to the findings of fact, of which defendants complain, exceptions to the admission of evidence, taken during the course of the hearing before the trial judge, as well as the exceptions taken by defendants to the rulings of the judge in denying their motions for judgment as of nonsuit, and assigned as error, are ineffectual. Smith v. Davis, 228 N.C. 172, 45 S.E.2d 51; Safie Mfg. Co. v. Arnold, 228 N.C. 375, 45 S.E.2d 577." The assignments of error based on exceptions 1, 2, 3, 4, 5 and 6 are overruled.
By their exception number 7, defendants except to the signing of the judgment. This exception presents for review the single question as to whether the facts found support the judgment. Merrell v. Jenkins, supra. We hold that the findings of fact amply support the judgment entered by the trial court.
The judgment appealed from is
Affirmed.
BROCK and VAUGHN, JJ., concur.